Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-14-00028-CV

                               Carmelita RILEY and Anthony Pena,
                                           Appellants

                                            v.
                             Puig Management and Rentals,
Lizette TORRES, Paula Pueblitz, San Juanita Valdez and Puig Management and Rentals, LLC,
                                       Appellees

                    From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2012CVF001192-D3
                       Honorable Rebecca Ramirez Palomo, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: December 3, 2014

DISMISSED FOR WANT OF PROSECUTION

           On March 5, 2014, this appeal was dismissed because appellants failed to pay the

applicable filing fee. On March 21, 2014, appellants filed a motion to reinstate this appeal. We

granted the motion, withdrew our opinion and judgment, and reinstated the appeal. Appellants then

paid the applicable filing fee. On April 10, 2014, we issued an order explaining that the court

reporter had filed a notification of late reporter’s record, stating that appellants had failed to pay

or make arrangements to pay the fee for preparing the reporter’s record. We therefore ordered

appellants to provide written proof to this court by April 21, 2014 that either (1) the reporter’s fee
                                                                                        04-14-00028-CV


had been paid or arrangements had been made to pay the reporter’s fee; or (2) they were entitled

to appeal without paying the reporter’s fee. We further explained that if appellants failed to respond

within the time provided, appellants’ brief would be due on or before May 21, 2014, and we would

consider only those issues or points raised in appellants’ brief that do not require a reporter’s record

for a decision. See TEX. R. APP. P. 37.3(c). Because appellants did not respond to our order,

appellants’ brief was due to be filed on May 12, 2014. No brief was filed. Therefore, on May 29,

2014, we ordered appellants to file on or before June 9, 2014, their appellants’ brief and a written

response reasonably explaining (1) their failure to timely file the brief and (2) why appellees are

not significantly injured by their failure to timely file a brief. On June 9, 2014, appellants filed a

motion for extension of time to file their brief, requesting a forty-five day extension. On June 18,

2014, we granted the motion and ordered appellants to file their brief on or before July 25, 2014.

On July 25, 2014, appellants filed another motion for extension of time to file their brief. We

granted the motion and ordered appellants’ brief to be filed on or before September 8, 2014.

However, we warned that no further extensions would be granted. On September 8, 2014,

appellants filed yet again another motion for extension of time, stating that they were only

requesting a three-day extension. We denied their motion for extension of time and ordered them

to file, on or before October 13, 2014, their appellants’ brief and a written response explaining

their failure to timely file the brief and why appellees are not significantly injured by their failure

to timely file a brief. We explained that if appellants failed to file a brief and the written response

by the date ordered, we would dismiss the appeal for want of prosecution. See TEX. R. APP. P.

38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to

comply with a court order). We also explained that no motions for extension of time would be

granted.



                                                  -2-
                                                                                     04-14-00028-CV


       Appellants failed to file their brief or otherwise respond to our order. We therefore dismiss

this appeal for want of prosecution.


                                                 PER CURIAM




                                               -3-